Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 3: “the first edge” lacks antecedent basis and should be “a first edge.”

Re 7 and 14: “the front or the back of the housing” should be “a front or a back of the housing.”

Re 9-17: in claim 9,  “the corresponding first reflector” and “the corresponding second reflector” lack antecedent basis; they have been read as corresponding to the first and second faces. Also “the edge” lacks antecedent basis both times.

Re 10: “the first edge” lacks antecedent basis; also, the first three instances of “the first edge” appear to refer to different “first edges” therefore it is suggested they either be replaced with “a first edge” or clarified which part’s first edge they each refer to.

Re 16-17: claim 9 does not appear to define a first and second reflector (see rejection from claim 9, above); rather it defines first and second faces of a reflector. Thus, “wherein the edge of the first reflector and the edge of the second reflector” lacks antecedent basis and should be “wherein the edge of the first face of the reflector and the edge of the second face of the reflector.”

Allowable Subject Matter
Claims 2, 4-6, and 8 have been allowed.
Claims 3, 7, and 10-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses: 
Re 2-8: in claim 2, “wherein the first angle φ and the second angle θ are configured so that light emitted from the SSE is reflected by the face in the primary direction of the SSL device, and wherein light emitted from a first peripheral region of the SSE is directed towards the edge of the reflector.”

Re 9-17: in claim 9, “in the primary direction of the SSL device wherein light emitted from a first peripheral region of the first SSE is directed towards the edge of the corresponding first reflector, and wherein light emitted from a first peripheral region of the second SSE is directed towards the edge of the corresponding second reflector.”

Conclusion
Please see attached PTO-892 form which contains prior art cited in the parent case(s) and is considered relevant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875